Citation Nr: 1220299	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  06-27 428	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating higher than 10 percent for a hiatal hernia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to April 1986.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for hypertension but increased the rating for the Veteran's already service-connected hiatal hernia from 0 to 10 percent retroactively effective from June 24, 2004, the date of receipt of this claim.  He wants an even higher rating for this disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (it is presumed a Veteran is seeking the highest possible rating for a disability unless and until he expressly indicates otherwise).

In support of his claims, the Veteran testified at a hearing at the RO in August 2010 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

The Board subsequently, in December 2010, remanded these claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration - but especially to obtain all outstanding treatment records and to have the Veteran undergo VA compensation examinations to reassess the severity of his hiatal hernia and for a medical nexus opinion regarding the nature and etiology of his hypertension, particularly in terms of whether it is related or attributable to his military service or originated during his service.


FINDINGS OF FACT

1.  The evidence is in relative equipoise, meaning about evenly balanced for and against the claim, concerning whether the Veteran's hypertension incepted or originated during his military service, so this is an as likely as not possibility.

2.  His hiatal hernia causes dysphasia, pyrosis, and regurgitation, but not anemia or considerable impairment of his health.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran's hypertension was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria are not met, however, for a rating higher than 10 percent for his hiatal hernia.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.114, Diagnostic Code 7346 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the underlying merits of claims, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claims have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In regards to the claim for service connection for hypertension, since it is being granted, the Board need not discuss whether there has been compliance with these notice and duty to assist provisions of the VCAA because the Veteran is receiving this requested benefit, regardless.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) and 38 C.F.R. § 20.1102 (discussing the notion of harmless error even if, for the sake of argument, there has been a VCAA notice error and turns out it is not unduly prejudicial, meaning outcome determinative of the claim, since ultimately inconsequential).

As for the claim for an increased rating for his hiatal hernia, letters satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May 2004, September 2004, March 2006, March 2008, and July 2008.  The May 2004 letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  Whereas the March 2006 letter also complied with Dingess by as well discussing the "downstream" disability rating and effective date elements of this claim.  And of equal or even greater significance, after providing that additional Dingess notice, the RO or AMC readjudicated this claim in the June 2006 statement of the case (SOC) and supplemental SOCs (SSOCs) since issued, including considering the additional evidence received in response to that additional notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (indicating such readjudications of a claim after provision of any required notice serve to rectify ("cure") any timing defect in the provision of the notice, such as if it did not precede the initial adjudication of the claim).

And as for the duty to assist, the RO obtained his service treatment records (STRs), as well as private and VA evaluation and treatment records - including the reports of his VA compensation examinations.  During the course of the appeal, the RO has repeatedly requested that he identify any outstanding records, VA or private.  

In fact, because of his hearing testimony, the Board remanded these claims in December 2010 and requested that he assist the RO/AMC in obtaining all outstanding medical treatment records, including those at Memorial Hermann Hospital, where he reportedly had received relevant medical treatment.  In January 2011, the RO/AMC provided the necessary forms (VA Form 21-4142) that would allow VA to obtain any additional treatment records, including those that are confidential and require his authorization to obtain, but he did not respond to this request that he provide this necessary information and complete and submit these requested forms.  So he has not done his part in assisting VA in developing his claims, and this duty to assist him with his claims is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Nevertheless, the reports of his examinations, and the other evidence in the file, contain the findings needed to properly adjudicate his claims, including insofar as assessing the severity of his hiatal hernia and its impact on his occupation and daily activities.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).  

In obtaining the March 2011 VA examination, on remand, as well as the November 2011 addendum, there has been compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Court or Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) and Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).

And, as mentioned, the Board is granting his claim for hypertension because the medical and other evidence concerning this claim - including the additional VA medical opinion obtained on remand - is in relative equipoise, meaning just as supportive of this claim as it is against this claim.  So there is sufficient evidence of record as concerning the determinative issue of whether this disorder originated during his military service so as to, in turn, warrant the granting of service connection.

Thus, the Board finds that the duty to assist the Veteran with his claims also has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.

II.  Whether Service Connection is Warranted for Hypertension

The Veteran asserts that he developed hypertension on account of his military service or, at the very least, coincident therewith.  While testifying during his August 2010 hearing before the Board, he said the condition was first noted while he was in service, although he also acknowledged having a family history of it.

Service connection is granted for disability resulting from a disease or an injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the disease or injury in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).


Notwithstanding the above, service connection may be granted for disability shown after service, when the evidence, including that pertinent to service, shows the disability was incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

If the condition was not directly incurred in service, then it must be determined whether it pre-existed the Veteran's service and, if so, whether it was aggravated by his service beyond its natural progression.  But different standards of proof apply depending on whether the condition in question was "noted" when entering service, meaning detected at the time of his enlistment examination, and also governs who bears this burden of proof, him or VA.  See VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Certain chronic diseases (such as cardiovascular diseases including hypertension) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, relate current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).


In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).


The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Concerning first the threshold preliminary requirement that the Veteran first establish he has hypertension, the record contains a private physician's August 2006 report indicating he has been treating the Veteran for hypertension since 1996.  This finding of hypertension has been confirmed by VA compensation examiners.  So there need only also be the required evidence associating this hypertension with the Veteran's military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Reviewing the STRs, there is no report of examination prior to or at the time of the Veteran's enlistment into the military in August 1966.  So it must be presumed that he entered service without any pre-existing hypertension.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  During a retention examination in November 1981, however, so some 15 or so years later, his blood pressure reading was 120/90, so marginal to slightly elevated.  He also was treated for an infected finger in February 1983, during which time it was again noted that his blood pressure as elevated; this time, the reading was 130/100.  In June 1985, when receiving treatment for gastroenteritis and costochondritis, his reading was 128/92, so again marginal to slightly elevated.  But during his January 1986 retirement examination, his reading was 112/80, so within normal limits.


The file also contains the records of his private treating physician, Dr. T.R., dated from 1994 to 2006.  In reviewing these records, elevated blood pressure readings of 146/90 were reported during treatment for an upper respiratory infection (URI) with pharyngitis in November 1999.  In March 2001, he received treatment for allergic rhinitis and allergic bronchitis.  The blood pressure reading was 160/90.  During a gout flare up, in January 2002, his reading was 160/90.  A January 2003 clinical report includes the first actual diagnosis of borderline hypertension.

As support for his claim, the Veteran submitted a statement from Dr. T.R. dated in August 2006 appearing to support the notion that the Veteran's hypertension dates back to his military service.  Dr. T.R. indicated that he had been treating the Veteran since 1996.  In reporting the Veteran's medical history in service, Dr. T.R. noted the two elevated blood pressure readings in February 1983 and June 1985.  He also noted the Veteran had a history in service of painful joints and elevated uric acid.  Dr. T.R. stated that this probably indicated the Veteran had hypertension and probable gout during his military service.

A VA compensation examination was performed in April 2009.  And after evaluating the Veteran and reviewing the results of diagnostic testing, which as mentioned resulted in confirmation of the diagnosis of hypertension, this examiner concluded that it was less likely than not the hypertension was related to the Veteran's military service.  The physician's assistant conducting that evaluation acknowledged the elevated blood pressure readings in service, however, attributed them to the contemporaneously diagnosed infections.  She explained that any infection could cause an elevated blood pressure reading.  It was further noted that there was no evidence of hypertension for many years after service, and that in reviewing Dr. T.R.'s clinical records that dated from 1994 until 2004, the Veteran was first noted as having an elevated blood pressure reading in January 2002 and was first diagnosed with borderline hypertension in January 2003, more than 16 years after his discharge from service.  Consequently, this VA examiner concluded the Veteran's hypertension was not caused by his military service.


After reviewing these opinions for and against the claim, the Board found that further clarification was needed to decide the claim.  So, in December 2010, the Board remanded the claim - asking the RO/AMC to schedule another VA compensation examination for additional medical comment concerning the nature and etiology of the Veteran's hypertension in relation to his military service.

Another VA compensation examination resultantly was performed in March 2011.  The examiner interviewed the Veteran and reviewed his medical history, as well as his then current health status.  In reporting the diagnostic assessment, this VA compensation examiner noted that, given the information gathered, it was less likely as not the hypertension was related to the Veteran's military service.  This examiner explained this was due to insufficient objective evidence of any hypertension treated in service.

The essence of 38 C.F.R. § 3.303(b), however, is continuous symptoms, not treatment.  So VA adjudicators cannot summarily conclude a Veteran did not have hypertension during his service merely because he was not necessarily treated specifically for it or, in this examiner's estimation, insufficiently treated for it.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records (STRs, etc.). Both in Buchanan and other precedent cases, however, the Federal Circuit Court recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Moreover, for diseases or injuries that are not said to have been incurred in combat, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).


In cases involving combat, VA is prohibited from drawing an inference from silence in the STRs.  But in cases where this inference is not prohibited 
[i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  See Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011).  In this circumstance, however, the Board must make two preliminary findings in order to rely on this inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.  See Kahana, at *15.  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues."  See Kahana, at *15.

The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).

Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Apparently primarily for these reasons, in a November 2011 deferred rating, the RO/AMC found that the March 2011 medical opinion did not sufficiently comply with the Board's remand directive, and therefore requested that the VA examiner provide supplemental comment.  Specifically, the RO/AMC noted that the opinion had failed to consider the statements of the private physician Dr. T.R., as requested in the remand  The RO/AMC also reminded the evaluating VA physician that objective evidence of medical treatment is not required in order to decide whether a claimed condition arose coincident with service.  See, too, Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  This additional medical comment was especially needed in this particular instance since, although hypertension was not diagnosed during service, there were at least documented instances during service when the Veteran's blood pressure was elevated.

In a November 2011 addendum, the VA physician paid particular attention to these documented incidents of elevated blood pressure readings in service and revised his opinion, concluding that upon this further review it was at least as likely as not that the Veteran's hypertension was coincident with his military service.

All of the medical opinions of record, both for and against this claim, are probative as they were all provided by doctors or those possessing the necessary medical competence, education, training, qualifications or experience to, according to 38 C.F.R. § 3.159(a)(1), offer medical diagnoses, statements or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  See also Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (indicating that, where this is not called into question, VA need not affirmatively establish an examiner's competency).  However, the Board also as mentioned must weigh the credibility of these medical opinions to determine their ultimate probative value in relation to each other and, in so doing, may favor one over another provided there is sufficient explanation of the underlying reasons and bases.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).

The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

Here, at least one of the doctors that commented on the time of inception of the Veteran's hypertension determined that, while there admittedly were indications of elevated blood pressure during his military service, they were attributed to contemporaneous infections, so presumably would not have occurred but for the infections.  The fact however remains that they did occur during his service, so contemporaneous therewith, irrespective of the specific cause, and he has continued to have elevated blood pressure readings during the many years since his discharge from service, which ultimately resulted in the eventual diagnosis of hypertension (meaning persistently elevated blood pressure).  This, itself, is sufficient reason to grant service connection for his hypertension because it has been established that he first had elevated blood pressure while in service and that he continued to after service until the eventual diagnosis of hypertension.  So his persistently elevated blood pressure dates back to his service, rather than to some other time or event.  Certainly, then, when resolving all reasonable doubt in his favor concerning the inception of his hypertension, one must conclude that it occurred during his service.  38 C.F.R. § 3.102.


An "absolutely accurate" determination of etiology is not required or a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Rather, as explained, this need only be an as likely as not proposition, which in this instance it is given the equally probative medical opinions for and against the claim.  Accordingly, service connection for this disability is warranted.  38 C.F.R. § 3.102.

III.  Whether an even Higher Rating is Warranted for the Hiatal Hernia

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the effective date of the award.  And when this occurs, the rating must be "staged" to reflect this change in severity of the condition.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (discussing the need to consider this possibility when there is an appeal of an initial rating assigned following the granting of service connection for the disability).  See, too, Hart v. Mansfield, 21 Vet. App. 505 (2007) (employing this practice also to claims that do not involve initial ratings but, rather, established ratings).

The Veteran's lay statements and testimony are considered competent evidence when describing his symptoms of disease or disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  But his lay statements and testimony regarding the severity of his symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria.  And the ultimate probative value of his lay testimony and statements is determined not just by his competency, but also his credibility to the extent his statements and testimony concerning this is consistent with this other evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See, too, 38 C.F.R. § 3.159(a)(2).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Based on relevant complaints and treatment he had received while in the military, in an August 1990 rating decision the RO granted the Veteran's claim for service connection for hiatal hernia and assigned an initial 0 percent, i.e., noncompensable rating under 38 C.F.R. § 4.114, Diagnostic Code 7346.

In the September 2005 rating decision at issue the RO granted a higher 10 percent rating for this disability, retroactivelyl effective from June 2004 when the RO had received this increased-rating claim.  The Veteran wants an even higher rating.  See again AB, 6 Vet. App. at 38-39

Under Diagnostic Code 7346, a 10 percent rating is warranted when there is a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating requires persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Applying these criteria to the facts of this case, the Board finds that the evidence does not support increasing the rating to the next higher level of 30 percent.  There have been relatively few treatment records pertaining to this disability.  The Veteran has reported experiencing the required symptoms of dysphagia, pyrosis, regurgitation with arm and shoulder pain.  This is significant because these are the symptoms listed in the criteria for a 30 percent rating, and he as mentioned is competent to report experiencing these type of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim ....").  However, it is not shown this has caused considerable impairment in health.

Turning to the medical evidence, on VA evaluation in October 2004 the abdominal examination revealed findings of mid-epigastric tenderness with guarding.  In describing his symptoms, the Veteran reported dysphagia, heartburn, epigastric pain, arm pain and passing of black tarry stools.  These symptoms reportedly occured regularly, as often as 2-3 times a week and lasted 1-2 days.  He did know the number of attacks he had had in the previous year.  He treated his gastric problems with antacids.  The examiner indicated there was no functional impairment, however.  The Veteran said he had missed some time from work on account of this disability, but in reporting the diagnosis the examiner indicated this disability did not cause significant anemia or malnutrition.


Another VA examination was performed in April 2008.  The Veteran reported similar symptoms.  He had occasional episodes of reflux a few times a week.  He also reported that he would regurgitate partially-digested foods.  There was no throat or trachea involvement.  He was still using over-the-counter medications such as Prilosec.  He had been employed as a truck driver but was then currently unemployed, however, not because of his hiatal hernia, rather, due to a knee injury.  The examiner indicated the hiatal hernia had no significant effect on the Veteran's employment or daily activities.

The most recent VA compensation examination was in March 2011.  The Veteran reported continuing problems with heartburn and indigestion.  He was working 
part-time as a school bus driver.  He denied a history of dysphagia.  Overall, his health was considered good.  There were no signs of anemia and no weight change.  

Including following and as a direct result of the Board remanding this claim, the RO/AMC has repeatedly requested that the Veteran identify any and all outstanding medical treatment records, whether VA or private.  In fact, due to his hearing testimony, the Board remanded this claim and requested he assist the RO/AMC in obtaining medical records from Memorial Hermann Hospital, where he reportedly had received potentially relevant medical treatment.  In January 2011, the RO/AMC resultantly provided the necessary forms to obtain any and all outstanding treatment records, but he did not respond to this request for the information needed to obtain any additional records.  Regardless, the file contains his earlier dated VA and private outpatient treatment records from 2003 to 2009.  There are no indications in these records he has experienced significant health consequences due to his hiatal hernia such as material weight loss or considerable impairment of health.  Indeed, the VA outpatient records that are in the claims file show he has been described as well nourished.  Thus, none of these records supports assigning a disability rating higher than 10 percent during the appeal period. 


The Board realizes that the October 2004 VA examination report describes recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal pain, all of which are included in the criteria for a 30 percent disability rating. 38 C.F.R. § 4.114 , Diagnostic Code 7346.  However, the Veteran denied a history of dysphagia during his more recent VA examination in 2011.  Furthermore, he has not alleged, nor does the medical evidence indicate, that his hiatal hernia has considerably impaired his health, thereby precluding the assignment of a higher 30 percent rating.  Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  But see, too, Tatum v. Shinseki, 23 Vet. App. 152 (2009) (indicating the joining of criteria by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except, as here, in the case of a diagnostic code that uses successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.)  The March 2011 VA examination report shows that his hiatal hernia has no significant effect on his occupation.  In considering his daily activities, while this disorder mildly affected his feeding, it did not affect his chores, shopping, exercise, sports, recreation, traveling, bathing, dressing, toileting, or grooming.

In sum, the Board finds that the Veteran is not entitled to a rating higher than 10 percent for this disorder and has not been entitled to a higher rating at any time since one year prior to the filing if this increased-rating claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2). 

Accordingly, the Board finds that the preponderance of the evidence is against this claim, so it must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There is one final point worth mentioning.  While the Board does not have authority to grant an extra-schedular rating in the first instance, it does have the authority to decide whether claims should be referred to VA's Director of the Compensation and Pension Service for this special consideration when the issue either is raised by the claimant or reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008), citing 38 C.F.R. § 3.321(b)(1).

In this case, the rating criteria for the Veteran's hiatal hernia reasonably describe and contemplate the extent and severity of this disability, including his specific symptoms involving dysphagia, pyrosis, and regurgitation, and substernal pain.  In other words, he does not experience any symptoms or have any impairment not already encompassed in the applicable diagnostic code.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extra-schedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).



ORDER

The claim for service connection for hypertension is granted.

However, the claim for a rating higher than 10 percent for the hiatal hernia is denied.



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


